Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #022


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Per Curiam handed down on the 22nd day of April, 2016, are as follows:



PER CURIAM:


2016-CA-0587
                  MICHAEL MUDGE, WILLIAM H. MONIES, JR., CINDY COLE HERMANN, &
                  RALPH HERMANN v. PLAQUEMINES PARISH COUNCIL, THROUGH BYRON
                  MARINOVICH, KEITH HINKLEY, PERCY V. GRIFFIN, KIRK LEPINE, DR.
                  STUART J. GUEY, JR., ANTHONY BURAS, BURGHART TURNER, JEFF
                  EDGECOMBE, AND MARLA COOPER (Parish of Plaquemines)

                  Accordingly, the judgment of the district court is vacated. The
                  case is remanded to the district court for further proceedings.




                                    Page 1 of 1
4/22/2016
                       SUPREME COURT OF LOUISIANA

                                 NO. 2016-CA-0587

                            MICHAEL MUDGE, ET AL.

                                       VERSUS

                  PLAQUEMINES PARISH COUNCIL, ET AL.



PER CURIAM

      Intervenor, NOLA Oil Company, Inc., invokes the appellate jurisdiction of this

court pursuant to La. Const. art. V, § 5(D), on the ground that the district court

declared    Plaquemines      Parish   Zoning     Ordinance      Section    VI(M)(1)(b)

unconstitutionally vague.

      Pretermitting the merits, we find the district court’s judgment is procedurally

defective. In particular, the record reveals the attorney general was not served with

the pleading challenging the constitutionality of the ordinance as required by La. Code

Civ. P. art. 1880. In Vallo v. Gayle Oil Co., 94-1238 at p. 7 (La. 11/30/94), 646 So.

2d 859, 864, this court explained, “[t]he attorney general is not an indispensable party;

but, he must be served in declaratory judgment actions which seek a declaration of

unconstitutionality of a statute.” The purpose of the service requirement in La. Code.

Civ. P. art. 1880 is to ensure that the attorney general is “afforded the necessary

opportunity to be heard as the codal article requires.” Burmaster v. Plaquemines

Parish Gov’t, 07-2432, p. 5, fn. 6 (La. 5/21/08), 982 So. 2d 795, 801.

      Accordingly, the judgment of the district court is vacated. The case is

remanded to the district court for further proceedings.